Open-End Mortgage, Assignment of Rents,
Security Agreement and(Illinois)

Fixture Filing
Project Location: 6200-6230 Walnut Street, Philadelphia, Pennsylvania
Made by
G&E HC REIT II Care Pavilion SNF, L.P.,
as Mortgagor
to
Grubb & Ellis Healthcare REIT II Holdings, LP,
as Mortgagee and Assignor

and also to

KeyBank national Association,
as Agent,

as Mortgagee and Assignee



--------------------------------------------------------------------------------



Dated June 23, 2011, Effective as of June 30, 2011
Re: Grubb & Ellis Healthcare REIT II Holdings, LP

PREPARED BY AND UPON RECORDATION RETURN TO:
Sean T. Maloney, Esq.
Schiff Hardin LLP
233 South Wacker Drive
Suite 6600
Chicago, Illinois 60606

Open-End Mortgage Assignment of Rents, Security
Agreement and(Illinois)

Fixture Filing

Project Location: 6200-6230 Walnut Street, Philadelphia, Pennsylvania

This Open-End Mortgage, Assignment of Rents, Security Agreement and Fixture
Filing (this “Mortgage”) is dated June 23, 2011 but made effective as of
June 30, 2011, by G&E HC REIT II Care Pavilion SNF, L.P., a Delaware limited
partnership (“Mortgagor”), whose address is c/o Grubb & Ellis Healthcare REIT
II, Inc., 1551 North Tustin Avenue, Suite 300, Santa Ana, California 92705, in
favor of (a) Grubb & Ellis Healthcare REIT II Holdings, LP, a Delaware limited
partnership (“Borrower”), as mortgagee and also as assignor, whose address is
c/o Grubb & Ellis Healthcare REIT II, Inc., 1551 North Tustin Avenue, Suite 300,
Santa Ana, California 92705 and (b) KeyBank National Association, as Agent, its
successors and assigns (“Mortgagee”), as mortgagee and also as assignee, whose
address is Mailcode WA-31-13-2313, 1301 5th Avenue, 23rd Floor, Seattle,
Washington 98101.

Recitals:

A. Mortgagor, directly or indirectly, is a subsidiary of Borrower.

B. The Borrower has entered into that certain Credit Agreement dated as of
June 30, 2011 (as the same may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”) among the Borrower, KeyBank
National Association, as Agent (the “Agent”) and each of the Lenders from time
to time parties thereto (the “Lenders”), providing for, among other things,
Revolving Credit Loans to the Borrower of up to $71,500,000 (herein, and as
defined in the Credit Agreement, the “Revolving Credit Loans”).

C. The proceeds of the Revolving Credit Loans will be used by Borrower to
provide funds (each, an “Intercompany Loan”) from time to time to each
Subsidiary Guarantor (as defined in the Credit Agreement) to purchase or
refinance an Eligible Facility (as defined in the Credit Agreement) that is
owned or operated by such Subsidiary Guarantor.

D. Each Intercompany Loan will be (i) evidenced by an Intercompany Note (as
defined in the Credit Agreement) from each such Subsidiary Guarantor, which
Intercompany Note will be assigned (including an assignment of Mortgagor’s
Intercompany Note contemporaneously herewith) to Agent as collateral for all of
the Revolving Credit Loans and (ii) secured by this Mortgage, the rights of
Borrower with respect hereto are being contemporaneously assigned in toto to
Mortgagee pursuant to the assignment contained at the end of this Mortgage.

E. Mortgagor is a Subsidiary Guarantor under that certain Subsidiary Guaranty
Agreement dated as of the date hereof (as supplemented, modified or amended from
time to time, the “Subsidiary Guaranty”) providing a guarantee of all of
Borrower’s Obligations (as defined in the Credit Agreement) under the Loan
Documents (as defined in the Credit Agreement).

F. The below defined Property is (on the date hereof) an Eligible Facility.

G. The Agent and the Lenders have required as a condition of their making
Revolving Credit Loans from time to time that the Borrower cause the Mortgagor
to enter into this Mortgage, and the Borrower has agreed to cause the
undersigned Mortgagor to execute this Mortgage, in order to induce the Agent and
the Lenders to make the Revolving Credit Loans and thereby benefit the Borrower
and its Subsidiaries by providing funds to the Borrower for the purposes
described in Schedule 2.8 of the Credit Agreement.

Now, therefore, as required by the Credit Agreement and in consideration of the
premises and other good and valuable consideration, the receipt and sufficiency
whereof are hereby acknowledged, Mortgagor does hereby covenant and agree as
follows:

1. Grant and Secured Obligations.

1.1 Grant. For the purpose of securing payment and performance of the Secured
Obligations defined and described in Section 1.2 below, Mortgagor hereby
irrevocably and unconditionally grants, bargains, sells, conveys, mortgages and
warrants to Borrower and Mortgagee (as their interests may appear), with (to the
extent permitted by law) power of sale and with right of entry and possession,
all estate, right, title and interest which Mortgagor now has or may later
acquire in and to the following property (all or any part of such property, or
any interest in all or any part of it, as the context may require, the
“Property”):

(a) The real property located in the County of Philadelphia, Commonwealth of
Pennsylvania, as described in Exhibit A, together with all existing and future
easements and rights affording access to it (the “Premises”); together with

(b) All buildings, structures and improvements now located or later to be
constructed on the Premises (the “Improvements”); together with

(c) All existing and future appurtenances, privileges, easements, franchises and
tenements of the Premises, including all minerals, oil, gas, other hydrocarbons
and associated substances, sulphur, nitrogen, carbon dioxide, helium and other
commercially valuable substances which may be in, under or produced from any
part of the Premises, all development rights and credits, air rights, water,
water rights (whether riparian, appropriative or otherwise, and whether or not
appurtenant) and water stock, and any Premises lying in the streets, roads or
avenues, open or proposed, in front of or adjoining the Premises and
Improvements; together with

(d) All existing and future leases, subleases, subtenancies, licenses, occupancy
agreements and concessions (“leases”) relating to the use and enjoyment of all
or any part of the Premises and Improvements, and any and all guaranties and
other agreements relating to or made in connection with any of such leases;
together with

(e) All real property and improvements thereon, and all appurtenances and other
property and interests of any kind or character, whether described in Exhibit A
or not, which may be reasonably necessary or desirable to promote the present
and any reasonable future beneficial use and enjoyment of the Premises and
Improvements; together with

(f) All goods, materials, supplies, chattels, furniture, fixtures, equipment and
machinery now or later to be attached to, placed in or on, or used in connection
with the use, enjoyment, occupancy or operation of all or any part of the
Premises and Improvements, whether stored on the Premises or elsewhere,
including all pumping plants, engines, pipes, ditches and flumes, and also all
gas, electric, cooking, heating, cooling, air conditioning, lighting,
refrigeration and plumbing fixtures and equipment, all of which shall be
considered to the fullest extent of the law to be real property for purposes of
this Mortgage and any manufacturer’s warranties with respect thereto; together
with

(g) All building materials, equipment, work in process or other personal
property of any kind, whether stored on the Premises or elsewhere, which have
been or later will be acquired for the purpose of being delivered to,
incorporated into or installed in or about the Premises or Improvements;
together with

(h) All of Mortgagor’s interest in and to all operating accounts, the Loan
funds, whether disbursed or not, all reserves set forth in the Budget relating
to the Property, and any other bank accounts of Mortgagor; together with

(i) All rights to the payment of money, accounts, accounts receivable, reserves,
deferred payments, refunds, cost savings, payments and deposits, whether now or
later to be received from third parties (including all earnest money sales
deposits) or deposited by Mortgagor with third parties (including all utility
deposits), contract rights, development and use rights, governmental permits and
licenses, applications, architectural and engineering plans, specifications and
drawings, as-built drawings, chattel paper, instruments, documents, notes,
drafts and letters of credit (other than letters of credit in favor of
Mortgagee), which arise from or relate to construction on the Premises or to any
business now or later to be conducted on it, or to the Premises and Improvements
generally and any builder’s or manufacturer’s warranties with respect thereto;
together with

(j) All insurance policies pertaining to the Premises and all proceeds,
including all claims to and demands for them, of the voluntary or involuntary
conversion of any of the Premises, Improvements or the other property described
above into cash or liquidated claims, including proceeds of all present and
future fire, hazard or casualty insurance policies and all condemnation awards
or payments now or later to be made by any public body or decree by any court of
competent jurisdiction for any taking or in connection with any condemnation or
eminent domain proceeding, and all causes of action and their proceeds for any
damage or injury to the Premises, Improvements or the other property described
above or any part of them, or breach of warranty in connection with the
construction of the Improvements, including causes of action arising in tort,
contract, fraud or concealment of a material fact; together with

(k) All books and records pertaining to any and all of the property described
above, including computer-readable memory and any computer hardware or software
necessary to access and process such memory, but not including, to the extent
required by applicable laws and rules concerning resident privacy, resident
files (“Books and Records”); together with

(l) All proceeds of, additions and accretions to, substitutions and replacements
for, and changes in any of the property described above.

Capitalized terms used above and elsewhere in this Mortgage without definition
have the meanings given them in the above defined Credit Agreement.

1.2 Secured Obligations.

(a) Mortgagor makes the grant, conveyance, and mortgage set forth in Section 1.1
above, and grants the security interest set forth in Section 3 below for the
purpose of securing the following obligations (the “Secured Obligations”) in any
order of priority that Mortgagee may choose:

(i) Payment of all obligations at any time owing under (A) the various
promissory notes (the “Note”) dated as of June 30, 2011, payable by Borrower, as
maker in the aggregate principal amount of Seventy-One Million Five Hundred
Thousand and No/100 Dollars ($71,500,000.00) to the order of Lenders, (B) that
certain Intercompany Note of the Mortgagor dated as of the date hereof payable
to Borrower and assigned to Agent, (C) those certain Intercompany Notes of the
other Subsidiary Guarantors from time to time, as maker(s), payable to Borrower
and assigned to Agent (together with the Note, the “Notes”), and (D) the
Subsidiary Guaranty;

(ii) Payment and performance of all Guaranteed Obligations (as defined in the
Subsidiary Guaranty);

(iii) Payment and performance of all obligations of Mortgagor under this
Mortgage;

(iv) Payment and performance of all obligations of Borrower under the Credit
Agreement and the other Loan Documents;

(v) Payment and performance of any obligations of Mortgagor and the other Loan
Parties (including each other Subsidiary Guarantor) under the other Loan
Documents;

(vi) Payment and performance of all future advances and other obligations that
Mortgagor or any successor in ownership of all or part of the Property may agree
to pay and/or perform (whether as principal, surety or guarantor) for the
benefit of Mortgagee, when a writing evidences the parties’ agreement that the
advance or obligation be secured by this Mortgage; and

(vii) Payment and performance of all modifications, amendments, extensions, and
renewals, however evidenced, of any of the Secured Obligations.

(b) All persons who may have or acquire an interest in all or any part of the
Property will be considered to have notice of, and will be bound by, the terms
of the Secured Obligations and each other agreement or instrument made or
entered into in connection with each of the Secured Obligations. Such terms
include any provisions in the Notes or the Credit Agreement which permit
borrowing, repayment and reborrowing, or which provide that the interest rate on
one or more of the Secured Obligations may vary from time to time.

2. Assignment of Rents.

2.1 Assignment. Mortgagor hereby irrevocably, absolutely, presently and
unconditionally assigns to Mortgagee all rents, royalties, issues, profits,
revenue, income, accounts, proceeds and other benefits of the Property, whether
now due, past due or to become due, including all prepaid rents and security
deposits (some or all collectively, as the context may require, “Rents”). This
is an absolute assignment, not an assignment for security only.

2.2 Grant of License. Mortgagee hereby confers upon Mortgagor a license
(“License”) to collect and retain the Rents as they become due and payable, so
long as no Event of Default, as defined in Section 6.2 below, shall exist and be
continuing. If an Event of Default has occurred and is continuing, Mortgagee
shall have the right, which it may choose to exercise in its sole discretion, to
terminate this License without notice to or demand upon Mortgagor, and without
regard to the adequacy of Mortgagee’s security under this Mortgage.

2.3 Collection and Application of Rents. Subject to the License granted to
Mortgagor under Section 2.2 above, Mortgagee has the right, power and authority
to collect any and all Rents. Mortgagor hereby appoints Mortgagee its
attorney-in-fact to perform any and all of the following acts (if an Event of
Default has occurred and is continuing) if and at the times when Mortgagee in
its sole discretion may so choose:

(a) Demand, receive and enforce payment of any and all Rents; or

(b) Give receipts, releases and satisfactions for any and all Rents; or

(c) Sue either in the name of Mortgagor or in the name of Mortgagee for any and
all Rents.

Mortgagee and Mortgagor agree that the mere recordation of the assignment
granted herein entitles Mortgagee immediately to collect and receive rents upon
the occurrence (and during the continuance) of an Event of Default without first
taking any acts of enforcement under applicable law, such as, but not limited
to, providing notice to Mortgagor, filing foreclosure proceedings, or seeking
and/or obtaining the appointment of a receiver. Further, Mortgagee’s right to
the Rents does not depend on whether or not Mortgagee takes possession of the
Property as permitted under Subsection 6.3(c). In Mortgagee’s sole discretion,
Mortgagee may choose to collect Rents either with or without taking possession
of the Property. Mortgagee shall apply all Rents collected by it in the manner
provided under Section 6.6. If an Event of Default occurs while Mortgagee is in
possession of all or part of the Property and is collecting and applying Rents
as permitted under this Mortgage, Mortgagee and any receiver shall nevertheless
be entitled to exercise and invoke every right and remedy afforded any of them
under this Mortgage and at law or in equity.

2.4 Mortgagee Not Responsible. Under no circumstances shall Mortgagee have any
duty to produce Rents from the Property. Regardless of whether or not Mortgagee,
in person or by agent, takes actual possession of the Premises and Improvements,
unless Mortgagee agrees in writing to the contrary, Mortgagee is not and shall
not be deemed to be:

(a) A “mortgagee in possession” for any purpose; or

(b) Responsible for performing any of the obligations of the lessor under any
lease; or

(c) Responsible for any waste committed by lessees or any other parties, any
dangerous or defective condition of the Property, or any negligence in the
management, upkeep, repair or control of the Property; or

(d) Liable in any manner for the Property or the use, occupancy, enjoyment or
operation of all or any part of it.

2.5 Leasing. Mortgagor shall not accept any deposit or prepayment of rents under
the leases for any rental period exceeding one (1) month without Mortgagee’s
prior written consent, which shall not be unreasonably withheld, delayed or
conditioned. Mortgagor shall not lease the Property or any part of it except
strictly in accordance with the Credit Agreement.

3. Grant of Security Interest.

3.1 Security Agreement. The parties intend for this Mortgage to create a lien on
the Property, and an absolute assignment of the Rents, all in favor of
Mortgagee. The parties acknowledge that some of the Property and some or all of
the Rents may be determined under applicable law to be personal property or
fixtures. To the extent that any Property or Rents may be or be determined to be
personal property, Mortgagor as debtor hereby grants Mortgagee as secured party
a security interest in all such Property and Rents, to secure payment and
performance of the Secured Obligations. This Mortgage constitutes a security
agreement under the Uniform Commercial Code of the State in which the Property
is located, covering all such Property and Rents.

3.2 Financing Statements. Mortgagor hereby authorizes Mortgagee to file one or
more financing statements. In addition, Mortgagor shall execute such other
documents as Mortgagee may from time to time reasonably require to perfect or
continue the perfection of Mortgagee’s security interest in any Property or
Rents. As provided in Section 5.9 below, Mortgagor shall pay all fees and costs
that Mortgagee may incur in filing such documents in public offices and in
obtaining such record searches as Mortgagee may reasonably require. In case
Mortgagor fails to execute any financing statements or other documents for the
perfection or continuation of any security interest, Mortgagor hereby appoints
Mortgagee as its true and lawful attorney-in-fact to execute any such documents
on its behalf. If any financing statement or other document is filed in the
records normally pertaining to personal property, that filing shall never be
construed as in any way derogating from or impairing this Mortgage or the rights
or obligations of the parties hereunder.

4. Fixture Filing.

This Mortgage constitutes a financing statement filed as a fixture filing under
Article 9 of the Uniform Commercial Code in the State in which the Property is
located, as amended or recodified from time to time, covering any Property which
now is or later may become fixtures attached to the Premises or Improvements.
For this purpose, the respective addresses of Mortgagor, as debtor, and
Mortgagee, as secured party, are as set forth in the preamble of this Mortgage

5. Rights and Duties of the Parties.

5.1 Representations and Warranties. Mortgagor represents and warrants that:

(a) Mortgagor lawfully possesses and holds fee simple title to all of the
Premises and Improvements;

(b) Mortgagor has or will have good title to all Property other than any portion
thereof that is personal property owned by any tenant;

(c) Mortgagor has the full and unlimited power, right and authority to encumber
the Property and assign the Rents;

(d) This Mortgage creates a first and prior lien on the Property subject only to
Permitted Liens;

(e) The Property includes all property and rights which may be reasonably
necessary or desirable to promote the present and any reasonable future
beneficial use and enjoyment of the Premises and Improvements;

(f) Except for any portion thereof that is personal property owned by any
tenant, Mortgagor owns any Property which is personal property free and clear of
any security agreements, reservations of title or conditional sales contracts,
and there is no financing statement affecting such personal property on file in
any public office;

(g) Mortgagor expects to derive a direct benefit (and its board of directors or
other governing body had determined that it may reasonably be expected to derive
such benefit) from: (1) the Revolving Credit Loans and the Intercompany Loans to
finance its business; (2) the successful operations of Borrower and each other
Subsidiary Guarantor individually and as a group; (3) its rights of contribution
and subrogation against the Borrower and each other Subsidiary Guarantor as
provided in the Subsidiary Guaranty or under applicable law; and (4) the Credit
Agreement and the other Loan Documents; and

(h) Mortgagor’s place of business, or its chief executive office if it has more
than one place of business, is located at the address specified below.

5.2 Taxes, and Assessments. Mortgagor shall pay prior to delinquency all taxes,
levies, charges and assessments, in accordance with Section 6.6 of the Credit
Agreement.

5.3 Performance of Secured Obligations. Mortgagor shall promptly pay and perform
each Secured Obligation to be performed by it under the Loan Documents in
accordance with its terms.

5.4 Liens, Charges and Encumbrances. Mortgagor shall immediately discharge any
lien on the Property that is not a Permitted Lien and which Mortgagee has not
otherwise consented to in writing in accordance with the terms of Section 7.2 of
the Credit Agreement.

5.5 Damages and Insurance and Condemnation Proceeds. In the event of any
casualty or condemnation of the Property, the provisions of Section 6.17 of the
Credit Agreement shall govern.

5.6 Maintenance and Preservation of Property.

(a) Mortgagor shall insure (or cause its tenant to insure) the Property as more
specifically required by the Credit Agreement and keep the Property in good
condition and repair.

(b) Mortgagor shall not remove or demolish the Property or any part of it, or
materially alter, restore or add to the Property, or initiate or allow any
change or variance in any zoning or other Premises use classification which
materially and adversely affects the Property or any part of it, except as
permitted or required by the Credit Agreement or with Mortgagee’s express prior
written consent in each instance, which consent shall not be unreasonably
withheld, delayed or conditioned.

(c) If all or part of the Property becomes damaged or destroyed, Mortgagor shall
promptly and completely repair and/or restore the Property in a good and
workmanlike manner in accordance with (and as required by) the Credit Agreement.

(d) Mortgagor shall not commit or allow any act upon or use of the Property
which would violate (i) any applicable Laws or order of any Governmental
Authority, whether now existing or later to be enacted and whether foreseen or
unforeseen, in any material adverse manner; or (ii) any public or private
covenant, condition, restriction or equitable servitude affecting the Property.
Mortgagor shall not bring or keep any article on the Property or cause or allow
any condition to exist on it, if that could invalidate or would be prohibited by
any insurance coverage required to be maintained by Mortgagor on the Property or
any part of it under the Credit Agreement.

(e) Mortgagor shall not commit or allow waste of the Property, including those
acts or omissions characterized under the Credit Agreement as waste which arises
out of Hazardous Material.

(f) Mortgagor shall perform (or cause to be performed) all other acts which from
the character or use of the Property may be reasonably necessary to maintain and
preserve its value.

5.7 Releases, Extensions, Modifications and Additional Security. From time to
time, Mortgagee may perform any of the following acts without incurring any
liability or giving notice to any person:

(a) Release any person liable for payment of the Secured Obligations;

(b) Extend the time for payment, or otherwise alter the terms of payment, of the
Secured Obligations;

(c) Accept additional real or personal property of any kind as security for the
Secured Obligations, whether evidenced by deeds of trust, mortgages, security
agreements or any other instruments of security;

(d) Alter, substitute or release any property securing the Secured Obligations;

(e) Consent to the making of any plat or map of the Property or any part of it;

(f) Join in granting any easement or creating any restriction affecting the
Property; or

(g) Join in any subordination or other agreement affecting this Mortgage or the
lien of it; or

(h) Release the Property or any part of it.

5.8 Release. When the Secured Obligations (or such sums as required by
Section 2.5(f) of the Credit Agreement) have been paid in full and all fees and
other sums owed by Mortgagor under Section 5.9 of this Mortgage by Mortgagor and
the other Loan Parties under the other Loan Documents have been received (and
subject to the terms and conditions of Section 7.7 of the Credit Agreement),
Mortgagee shall release this Mortgage, the lien created thereby, and all notes
and instruments evidencing the Secured Obligations. In such event, Mortgagee
shall, at the request of Mortgagor, deliver to Mortgagor, in recordable form,
all such documents as shall be reasonably necessary to release this Mortgage and
all liens, security interests, conveyances and assignments created hereunder.
Mortgagor shall pay any costs of preparation and recordation of such release.

5.9 Compensation, Exculpation, Indemnification.

(a) Mortgagor agrees to pay a reasonable fee for any services that Mortgagee may
render in connection with this Mortgage, including Mortgagee’s providing a
statement of the Secured Obligations (but specifically excluding a fee, but not
reimbursement for costs or expenses, for providing the release pursuant to
Section 5.8 above). Mortgagor shall also pay or reimburse all of Mortgagee’s
reasonable out-of-pocket costs and expenses which may be incurred in rendering
any such services. Mortgagor further agrees to pay or reimburse Mortgagee for
all actual, reasonable, out-of-pocket costs, expenses and other advances which
may be incurred or made by Mortgagee in any efforts to enforce any terms of this
Mortgage, including any rights or remedies afforded to Mortgagee under
Section 6.3, whether any lawsuit is filed or not, or in defending any action or
proceeding arising under or relating to this Mortgage, including attorneys’ fees
and other legal costs, costs of any Foreclosure Sale (as defined in Subsection
6.3(i) below) and any cost of evidence of title. If Mortgagee chooses to dispose
of Property through more than one Foreclosure Sale, Mortgagor shall pay all
costs, expenses or other advances that may be incurred or made by Mortgagee in
each of such Foreclosure Sales. In any suit to foreclose the lien hereof or
enforce any other remedy of Mortgagee under this Mortgage or the Note, there
shall be allowed and included as additional indebtedness in the decree for sale
or other judgment or decree all expenditures and expenses which may be paid or
incurred by or on behalf of Mortgagee for reasonable attorneys’ costs and fees
(including the costs and fees of paralegals), survey charges, appraiser’s fees,
inspecting engineer’s and/or architect’s fees, fees for environmental studies
and assessments and all additional expenses incurred by Mortgagee with respect
to environmental matters, outlays for documentary and expert evidence,
stenographers’ charges, publication costs, and costs (which may be estimated as
to items to be expended after entry of the decree) of procuring all such
abstracts of title, title searches and examinations, title insurance policies
and similar data and assurances with respect to title as Mortgagee may deem
reasonably necessary either to prosecute such suit or to evidence to bidders at
any sale which may be had pursuant to such decree the true condition of the
title to, the value of or the environmental condition of the Property. All
expenditures and expenses of the nature in this Subsection mentioned, and such
expenses and fees as may be incurred in the protection of the Property and
maintenance of the lien of this Mortgage, including the fees of any attorney
(including the costs and fees of paralegals) employed by Mortgagee in any
litigation or proceeding affecting this Mortgage, the Notes or the Property,
including probate and bankruptcy proceedings, or in preparation for the
commencement or defense of any proceeding or threatened suit or proceeding,
shall be immediately due and payable by Mortgagor, with interest thereon at the
Default Rate and shall be secured by this Mortgage.

(b) Mortgagee shall not be directly or indirectly liable to Mortgagor or any
other person as a consequence of any of the following:

(i) Mortgagee’s exercise of or failure to exercise any rights, remedies or
powers granted to Mortgagee in this Mortgage;

(ii) Mortgagee’s failure or refusal to perform or discharge any obligation or
liability of Mortgagor under any agreement related to the Property or under this
Mortgage; or

(iii) Any loss sustained by Mortgagor or any third party resulting from
Mortgagee’s failure to lease the Property, or from any other act or omission of
Mortgagee in managing the Property, during the continuance of an Event of
Default, unless the loss is caused by the gross negligence, willful misconduct
or bad faith of Mortgagee.

Mortgagor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Mortgagee.

(c) Mortgagor agrees to indemnify Mortgagee against and hold it harmless from
all losses, damages, liabilities, claims, causes of action, judgments, court
costs, attorneys’ fees and other legal expenses, cost of evidence of title, cost
of evidence of value, and other costs and expenses which it may suffer or incur:

(i) In performing any act required or permitted by this Mortgage or any of the
other Loan Documents or by law;

(ii) Because of any failure of Mortgagor to perform any of its obligations under
this Mortgage or the other Loan Documents; or

(iii) Because of any alleged obligation of or undertaking by Mortgagee to
perform or discharge any of the representations, warranties, conditions,
covenants or other obligations in any document relating to the Property other
than the Loan Documents, unless this loss is caused by the gross negligence,
willful misconduct or bad faith of Mortgagee.

This agreement by Mortgagor to indemnify Mortgagee shall survive the release and
cancellation of any or all of the Secured Obligations and the full or partial
release of this Mortgage.

(d) Mortgagor shall pay all obligations to pay money arising under this
Section 5.9 promptly upon demand by Mortgagee. Each such obligation shall be
added to, and considered to be part of, the principal of the Note, and shall
bear interest from the date the obligation arises at the Default Rate.

5.10 Defense and Notice of Claims and Actions. At Mortgagor’s sole expense,
Mortgagor shall protect, preserve and defend the Property and title to and right
of possession of the Property, and the security of this Mortgage and the rights
and powers of Mortgagee created under it, against all adverse claims. Mortgagor
shall give Mortgagee prompt notice in writing if any claim is asserted which
does or could materially affect any such matters, or if any action or proceeding
is commenced which alleges or relates to any such claim.

5.11 Subrogation. Mortgagee shall be subrogated to the liens of all
encumbrances, whether released of record or not, which are discharged in whole
or in part by Mortgagee in accordance with this Mortgage or with the proceeds of
any loan secured by this Mortgage.

5.12 Site Visits, Observation and Testing. Mortgagee and its agents and
representatives shall have the right at any reasonable time (subject to rights
of tenants to quiet enjoyment under applicable leases) to enter and visit the
Property for the purpose of performing appraisals, observing the Property,
taking and removing soil or groundwater samples, and conducting tests on any
part of the Property. Mortgagee has no duty, however, to visit or observe the
Property or to conduct tests, and no site visit, observation or testing by
Mortgagee, its agents or representatives shall impose any liability on any of
Mortgagee, its agents or representatives. In no event shall any site visit,
observation or testing by Mortgagee, its agents or representatives be a
representation that Hazardous Material are or are not present in, on or under
the Property, or that there has been or shall be compliance with any law,
regulation or ordinance pertaining to Hazardous Material or any other applicable
governmental law. Neither Mortgagor nor any other party is entitled to rely on
any site visit, observation or testing by any of Mortgagee, its agents or
representatives. Neither Mortgagee, its agents or representatives owe any duty
of care to protect Mortgagor or any other party against, or to inform Mortgagor
or any other party of, any Hazardous Material or any other adverse condition
affecting the Property. Mortgagee shall give Mortgagor reasonable advance notice
before entering the Property. Mortgagee shall make reasonable efforts to avoid
interfering with Mortgagor’s use of the Property in exercising any rights
provided in this Section 5.12.

5.13 Notice of Change. Mortgagor shall give Mortgagee prior written notice of
any change in (a) the location of its place of business or its chief executive
office if it has more than one place of business; (b) the location of any of the
Property, including the Books and Records; and (c) Mortgagor’s name, business
structure or jurisdiction of organization. Unless otherwise approved by
Mortgagee in writing, all Property that consists of personal property (other
than the Books and Records) will be located on the Premises and all Books and
Records will be located at Mortgagor’s place of business or chief executive
office if Mortgagor has more than one place of business.

6. Accelerating Transfers, Default and Remedies.

6.1 Accelerating Transfers.

(a) “Accelerating Transfer” means any transfer not expressly permitted under
Sections 7.7 or 10.12 of the Credit Agreement.

(b) Mortgagor acknowledges that Lenders are making one or more advances under
the Credit Agreement in reliance on the expertise, skill and experience of
Mortgagor. In consideration of Mortgagee’s reliance, Mortgagor agrees that
Mortgagor shall not make any Accelerating Transfer, unless the transfer is
preceded by Mortgagee’s express written consent to the particular transaction
and transferee. Mortgagee may withhold such consent in its sole discretion. If
any Accelerating Transfer occurs, Mortgagee in its sole discretion may declare
all of the Secured Obligations to be immediately due and payable, and Mortgagee
may invoke any rights and remedies provided by Section 6.3 of this Mortgage.

6.2 Events of Default. Mortgagor will be in default under this Mortgage upon the
occurrence of any “Event of Default” under the Credit Agreement or any other
Loan Document.

6.3 Remedies. At any time after an Event of Default, Mortgagee shall be entitled
to invoke any and all of the rights and remedies described below, in addition to
all other rights and remedies available to Mortgagee at law or in equity. All of
such rights and remedies shall be cumulative, and the exercise of any one or
more of them shall not constitute an election of remedies.

(a) Acceleration. Mortgagee may declare any or all of the Secured Obligations to
be due and payable immediately.

(b) POWER TO CONFESS JUDGMENT.  THE MORTGAGOR AUTHORIZES THE PROTHONOTARY OR ANY
ATTORNEY OF ANY COURT OF RECORD WITHIN THE COMMONWEALTH OF PENNSYLVANIA OR
ELSEWHERE AFTER AN EVENT OF DEFAULT UNDER THIS MORTGAGE TO APPEAR FOR MORTGAGOR
TO FILE AN AGREEMENT FOR ENTERING IN ANY COURT OF COMPETENT JURISDICTION AN
AMICABLE ACTION FOR CONFESSION OF JUDGMENT IN EJECTMENT AGAINST MORTGAGOR AND
ALL PERSONS CLAIMING UNDER MORTGAGOR FOR THE RECOVERY BY MORTGAGEE OF POSSESSION
OF THE PROPERTY, FOR WHICH THIS MORTGAGE OR A TRUE AND CORRECT COPY THEREOF
SHALL BE A SUFFICIENT WARRANT, WHEREUPON, IF MORTGAGEE SO DESIRES, A WRIT OF
POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OR PROCEEDINGS
WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION SHALL HAVE
BEEN COMMENCED THE SAME SHALL BE TERMINATED AND POSSESSION REMAIN IN OR BE
RESTORED TO MORTGAGOR, MORTGAGEE SHALL HAVE THE RIGHT UPON ANY SUBSEQUENT
DEFAULT OR DEFAULTS, OR UPON THE TERMINATION OR EXPIRATION OF THIS MORTGAGE AS
HEREINBEFORE SET FORTH, TO BRING ONE OR MORE AMICABLE ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION BY CONFESSION OF JUDGMENT AS
AFORESAID. NO SINGLE EXERCISE OF THE FOREGOING POWER TO CONFESS JUDGMENT SHALL
BE DEEMED TO EXHAUST THAT POWER, WHETHER OR NOT ANY SUCH EXERCISE SHALL BE HELD
BY ANY COURT TO BE VALID, VOIDABLE OR VOID, BUT THE POWER SHALL CONTINUE
UNDIMINISHED AND IT MAY BE EXERCISED FROM TIME TO TIME AND AS OFTEN AS MORTGAGEE
SHALL ELECT.

BY SIGNING THIS INSTRUMENT, THE MORTGAGOR HEREBY ACKNOWLEDGES THAT IT HAS READ,
HAS HAD THE OPPORTUNITY TO HAVE IT REVIEWED BY LEGAL COUNSEL, UNDERSTANDS, AND
AGREES TO THE PROVISIONS CONTAINED HEREIN, INCLUDING THE CONFESSION OF JUDGMENT
PROVISIONS AND UNDERSTANDS THAT A CONFESSION OF JUDGMENT CONSTITUTES A WAIVER OF
RIGHTS IT OTHERWISE WOULD HAVE TO PRIOR NOTICE AND A HEARING BEFORE A JUDGMENT
IS ENTERED AGAINST IT AND WHICH MAY RESULT IN A COURT JUDGMENT AGAINST THE
MORTGAGOR WITHOUT PRIOR NOTICE OR HEARING AND THAT THE AMOUNTS PAYABLE UNDER
THIS MORTGAGE MAY BE COLLECTED FROM THE MORTGAGOR REGARDLESS OF ANY CLAIM THE
MORTGAGOR MAY HAVE AGAINST THE MORTGAGEE.  MORTGAGOR VOLUNTARILY, INTELLIGENTLY
AND KNOWINGLY WAIVES THESE RIGHTS AND EXPRESSLY AGREES AND CONSENTS TO MORTGAGEE
TAKING THE ACTIONS HEREIN CONTAINED.

SJ

Mortgagor’s Initials

(c) POWER TO EXECUTE ON A JUDGMENT WITHOUT HEARING. THE MORTGAGOR HEREBY
AUTHORIZES AND EMPOWERS THE PROTHONOTARY OR ANY ATTORNEY OF ANY COURT OF RECORD
OR THE SHERIFF WITHIN THE COMMONWEALTH OF PENNSYLVANIA OR ELSEWHERE, TO TAKE ALL
ACTION ALLOWED BY OR PROVIDED FOR IN THE PENNSYLVANIA RULES OF CIVIL PROCEDURE
OR OTHER APPLICABLE RULES OF CIVIL PROCEDURE TO EXECUTE ON ANY JUDGMENT ENTERED
AGAINST THE MORTGAGOR PURSUANT TO THE CONFESSION OF JUDGMENT SET FORTH ABOVE
WITHOUT PRIOR NOTICE OR HEARING OF ANY NATURE WHATSOEVER, WAIVING ALL LAWS
EXEMPTING REAL OR PERSONAL PROPERTY FROM EXECUTION, TO THE EXTENT THAT SUCH LAWS
MAY LAWFULLY BE WAIVED BY THE MORTGAGOR. NO SINGLE EXERCISE OF THE FOREGOING
POWER TO EXECUTE ON JUDGMENT WITHOUT A HEARING SHALL BE DEEMED TO EXHAUST THE
POWER, WHETHER OR NOT ANY SUCH EXERCISE SHALL BE HELD BY ANY COURT TO BE VALID,
VOIDABLE OR VOID, BUT THE POWER SHALL CONTINUE UNDIMINISHED AND IT MAY BE
EXERCISED FROM TIME TO TIME AS OFTEN AS THE MORTGAGEE SHALL ELECT UNTIL SUCH
TIME AS THE MORTGAGEE SHALL HAVE RECEIVED EXCLUSIVE POSSESSION OF THE PROPERTY.

BY SIGNING THIS INSTRUMENT THE MORTGAGOR HEREBY ACKNOWLEDGES THAT IT HAS READ,
HAS HAD THE OPPORTUNITY TO HAVE IT REVIEWED BY LEGAL COUNSEL, UNDERSTANDS AND
AGREES TO THE PROVISIONS CONTAINED HEREIN, INCLUDING THE POWER TO EXECUTE ON
JUDGMENT WITHOUT A HEARING, AND UNDERSTANDS THAT THE POWER TO EXECUTE ON A
JUDGMENT WITHOUT A HEARING CONSTITUTES A WAIVER OF RIGHTS IT OTHERWISE WOULD
HAVE TO PRIOR NOTICE AND A HEARING BEFORE EXECUTION ON A JUDGMENT, AND THAT
EXCLUSIVE POSSESSION OF THE PROPERTY HEREBY PLEDGED MAY BE GRANTED TO MORTGAGEE,
REGARDLESS OF ANY CLAIM THAT THE MORTGAGOR MAY HAVE AGAINST THE MORTGAGEE.
MORTGAGOR VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY WAIVES THESE RIGHTS AND
EXPRESSLY AGREES AND CONSENTS TO MORTGAGEE TAKING THE ACTIONS HEREIN CONTAINED.

SJ

Mortgagor’s Initials

(d) Receiver. Mortgagee shall, as a matter of right, without notice and without
giving bond to Mortgagor or anyone claiming by, under or through Mortgagor, and
without regard for the solvency or insolvency of Mortgagor or the then value of
the Property, to the extent permitted by applicable law, be entitled to have a
receiver appointed for all or any part of the Property and the Rents, and the
proceeds, issues and profits thereof, with the rights and powers referenced
below and such other rights and powers as the court making such appointment
shall confer, and Mortgagor hereby consents to the appointment of such receiver
and shall not oppose any such appointment. Such receiver shall have all powers
and duties prescribed by applicable law, all other powers which are necessary or
usual in such cases for the protection, possession, control, management and
operation of the Property, and such rights and powers as Mortgagee would have,
upon entering and taking possession of the Property under subsection (c) below.

(e) Entry. Mortgagee, in person, by agent or by court-appointed receiver, may
enter, take possession of, manage and operate all or any part of the Property,
and may also do any and all other things in connection with those actions that
Mortgagee may in its sole discretion consider necessary and appropriate to
protect the security of this Mortgage. Such other things may include: taking and
possessing all of Mortgagor’s or the then owner’s Books and Records; entering
into, enforcing, modifying or canceling leases on such terms and conditions as
Mortgagee may consider proper; obtaining and evicting tenants; fixing or
modifying Rents; collecting and receiving any payment of money owing to
Mortgagee; completing any unfinished construction; and/or contracting for and
making repairs and alterations. If Mortgagee so requests, Mortgagor shall
assemble all of the Property that has been removed from the Premises and make
all of it available to Mortgagee at the site of the Premises. Mortgagor hereby
irrevocably constitutes and appoints Mortgagee as Mortgagor’s attorney-in-fact
to perform such acts and execute such documents as Mortgagee in its sole
discretion may consider to be appropriate in connection with taking these
measures, including endorsement of Mortgagor’s name on any instruments.

(f) Cure; Protection of Security. Mortgagee may cure any breach or default of
Mortgagor, and if it chooses to do so in connection with any such cure,
Mortgagee may also enter the Property and/or do any and all other things which
it may in its sole discretion consider necessary and appropriate to protect the
security of this Mortgage, including, without limitation, completing
construction of the improvements at the Property contemplated by the Credit
Agreement. Such other things may include: appearing in and/or defending any
action or proceeding which purports to affect the security of, or the rights or
powers of Mortgagee under, this Mortgage; paying, purchasing, contesting or
compromising any encumbrance, charge, lien or claim of lien which in Mortgagee’s
sole judgment is or may be senior in priority to this Mortgage, such judgment of
Mortgagee or to be conclusive as among the parties to this Mortgage; obtaining
insurance and/or paying any premiums or charges for insurance required to be
carried under the Credit Agreement; otherwise caring for and protecting any and
all of the Property; and/or employing counsel, accountants, contractors and
other appropriate persons to assist Mortgagee. Mortgagee may take any of the
actions permitted under this Subsection 6.3(d) either with or without giving
notice to any person. Any amounts expended by Mortgagee under this Subsection
6.3(d) shall be secured by this Mortgage.

(g) Uniform Commercial Code Remedies. Mortgagee may exercise any or all of the
remedies granted to a secured party under the Uniform Commercial Code in the
State in which the Property is located.

(h) Foreclosure; Lawsuits. Mortgagee shall have the right, in one or several
concurrent or consecutive proceedings, to foreclose the lien hereof upon the
Property or any part thereof, for the Secured Obligations, or any part thereof,
by any proceedings appropriate under applicable law. Mortgagee or its nominee
may bid and become the purchaser of all or any part of the Property at any
foreclosure or other sale hereunder, and the amount of Mortgagee’s successful
bid shall be credited on the Secured Obligations. Without limiting the
foregoing, Mortgagee may proceed by a suit or suits in law or equity, whether
for specific performance of any covenant or agreement herein contained or in aid
of the execution of any power herein granted, or for any foreclosure under the
judgment or decree of any court of competent jurisdiction. In addition to the
right provided in Subsection 6.3(a), upon, or at any time after the filing of a
complaint to foreclose this Mortgage, Mortgagee shall be entitled to the
appointment of a receiver of the property by the court in which such complaint
is filed, and Mortgagor hereby consents to such appointment.

(i) Other Remedies. Mortgagee may exercise all rights and remedies contained in
any other instrument, document, agreement or other writing heretofore,
concurrently or in the future executed by Mortgagor or any other person or
entity in favor of Mortgagee in connection with the Secured Obligations or any
part thereof, without prejudice to the right of Mortgagee thereafter to enforce
any appropriate remedy against Mortgagor. Mortgagee shall have the right to
pursue all remedies afforded to a mortgagee under applicable law, and shall have
the benefit of all of the provisions of such applicable law, including all
amendments thereto which may become effective from time to time after the date
hereof.

(j) Sale of Personal Property. Mortgagee shall have the discretionary right to
cause some or all of the Property, which constitutes personal property (but
excluding the personal property of any of the patients or residents of the
Property), to be sold or otherwise disposed of in any combination and in any
manner permitted by applicable law.

(i) For purposes of this power of sale, Mortgagee may elect to treat as personal
property any Property which is intangible or which can be severed from the
Premises or Improvements without causing structural damage. If it chooses to do
so, Mortgagee may dispose of any personal property, in any manner permitted by
Article 9 of the Uniform Commercial Code of the State in which the Property is
located, including any public or private sale, or in any manner permitted by any
other applicable law.

(ii) In connection with any sale or other disposition of such Property,
Mortgagor agrees that the following procedures constitute a commercially
reasonable sale: Mortgagee shall mail written notice of the sale to Mortgagor
not later than thirty (30) days prior to such sale. Mortgagee will publish
notice of the sale in a local daily newspaper of general circulation. Upon
receipt of any written request, Mortgagee will make the Property available to
any bona fide prospective purchaser for inspection during reasonable business
hours. Notwithstanding the foregoing, Mortgagee shall be under no obligation to
consummate a sale if, in its judgment, none of the offers received by it equals
the fair value of the Property offered for sale. The foregoing procedures do not
constitute the only procedures that may be commercially reasonable.

(k) Single or Multiple Foreclosure Sales. If the Property consists of more than
one lot, parcel or item of property, Mortgagee may:

(i) Designate the order in which the lots, parcels and/or items shall be sold or
disposed of or offered for sale or disposition; and

(ii) Elect to dispose of the lots, parcels and/or items through a single
consolidated sale or disposition to be held or made under or in connection with
judicial proceedings, or by virtue of a judgment and decree of foreclosure and
sale; or through two or more such sales or dispositions; or in any other manner
Mortgagee may deem to be in its best interests (any such sale or disposition, a
“Foreclosure Sale;” and any two or more, “Foreclosure Sales”).

If Mortgagee chooses to have more than one Foreclosure Sale, Mortgagee at its
option may cause the Foreclosure Sales to be held simultaneously or
successively, on the same day, or on such different days and at such different
times and in such order as Mortgagee may deem to be in its best interests. No
Foreclosure Sale shall terminate or affect the liens of this Mortgage on any
part of the Property which has not been sold, until all of the Secured
Obligations have been paid in full.

6.4 Credit Bids. At any Foreclosure Sale, any person, including Mortgagor or
Mortgagee, may bid for and acquire the Property or any part of it to the extent
permitted by then applicable law. Instead of paying cash for such property,
Mortgagee may settle for the purchase price by crediting the sales price of the
property against the following obligations:

(a) First, the portion of the Secured Obligations attributable to the expenses
of sale, costs of any action and any other sums for which Mortgagor is obligated
to pay or reimburse Mortgagee under Section 5.9 above; and

(b) Second, all other Secured Obligations in any order and proportions as
Mortgagee in its sole discretion may choose.

6.5 Application of Foreclosure Sale Proceeds. Mortgagee shall apply the proceeds
of any Foreclosure Sale in the following manner:

(a) First, to pay the portion of the Secured Obligations attributable to the
expenses of sale, costs of any action and any other sums for which Mortgagor is
obligated to reimburse Mortgagee under Section 5.9 of this Mortgage;

(b) Second, to pay the portion of the Secured Obligations attributable to any
sums expended or advanced by Mortgagee under the terms of this Mortgage which
then remain unpaid;

(c) Third, to pay all other Secured Obligations in any order and proportions as
Mortgagee in its sole discretion may choose; and

(d) Fourth, to remit the remainder, if any, to the Mortgagor (or as a court of
competent jurisdiction may otherwise order).

6.6 Application of Rents and Other Sums. Mortgagee shall apply any and all Rents
collected by it, and any and all sums other than proceeds of a Foreclosure Sale
which Mortgagee may receive or collect under Section 6.3 above, in the following
manner:

(a) First, to pay the portion of the Secured Obligations attributable to the
costs and expenses of operation and collection that may be incurred by Mortgagee
or any receiver;

(b) Second, to pay all other Secured Obligations in any order and proportions as
Mortgagee in its sole discretion may choose; and

(c) Third, to remit the remainder, if any, to the Mortgagor (or as a court of
competent jurisdiction may otherwise order).

Mortgagee shall have no liability for any funds which it does not actually
receive.

7. Miscellaneous Provisions.

7.1 Additional Provisions. The Loan Documents fully state all of the terms and
conditions of the parties’ agreement regarding the matters mentioned in or
incidental to this Mortgage. The Loan Documents also grant further rights to
Mortgagee and contain further agreements and affirmative and negative covenants
by Mortgagor which apply to this Mortgage and to the Property.

7.2 No Waiver or Cure.

(a) Each waiver by Mortgagee must be in writing, and no waiver shall be
construed as a continuing waiver. No waiver shall be implied from any delay or
failure by Mortgagee to take action on account of any default of Mortgagor.
Consent by Mortgagee to any act or omission by Mortgagor shall not be construed
as a consent to any other or subsequent act or omission or to waive the
requirement for Mortgagee’s consent to be obtained in any future or other
instance.

(b) If any of the events described below occurs, that event alone shall not:
cure or waive any breach, Event of Default or notice of default under this
Mortgage or invalidate any act performed pursuant to any such default or notice;
or nullify the effect of any notice of default or sale (unless all Secured
Obligations then due have been paid and performed and all other defaults under
the Loan Documents have been cured); or impair the security of this Mortgage; or
prejudice Mortgagee or any receiver in the exercise of any right or remedy
afforded any of them under this Mortgage; or be construed as an affirmation by
Mortgagee of any tenancy, lease or option, or a subordination of the lien of
this Mortgage.

(i) Mortgagee, its agent or a receiver takes possession of all or any part of
the Property in the manner provided in Subsection 6.3(c).

(ii) Mortgagee collects and applies Rents as permitted under Sections 2.3 and
6.6 above, either with or without taking possession of all or any part of the
Property.

(iii) Mortgagee receives and applies to any Secured Obligation any proceeds of
any Property, including any proceeds of insurance policies, condemnation awards,
or other claims, property or rights assigned to Mortgagee under Section 5.5
above.

(iv) Mortgagee makes a site visit, observes the Property and/or conducts tests
as permitted under Section 5.12 above.

(v) Mortgagee receives any sums under this Mortgage or any proceeds of any
collateral held for any of the Secured Obligations, and applies them to one or
more Secured Obligations.

(vi) Mortgagee or any receiver invokes any right or remedy provided under this
Mortgage.

7.3 Powers of Mortgagee.

(a) If Mortgagee performs any act which it is empowered or authorized to perform
under this Mortgage, including any act permitted by Section 5.7 or Subsection
6.3(d) of this Mortgage, that act alone shall not release or change the personal
liability of any person for the payment and performance of the Secured
Obligations then outstanding, or the lien of this Mortgage on all or the
remainder of the Property for full payment and performance of all outstanding
Secured Obligations. The liability of the original Mortgagor shall not be
released or changed if Mortgagee grants any successor in interest to Mortgagor
any extension of time for payment, or modification of the terms of payment, of
the Secured Obligations. Mortgagee shall not be required to comply with any
demand by the original Mortgagor that Mortgagee refuse to grant such an
extension or modification to, or commence proceedings against, any such
successor in interest.

(b) Mortgagee may take any of the actions permitted under Subsections 6.3(b)
and/or 6.3(c) regardless of the adequacy of the security for the Secured
Obligations, or whether any or all of the Secured Obligations have been declared
to be immediately due and payable, or whether notice of default and election to
sell has been given under this Mortgage.

(c) From time to time, Mortgagee may apply to any court of competent
jurisdiction for aid and direction in executing and enforcing the rights and
remedies created under this Mortgage. Mortgagee may from time to time obtain
orders or decrees directing, confirming or approving acts in executing and
enforcing these rights and remedies.

7.4 Merger. No merger shall occur as a result of Mortgagee’s acquiring any other
estate in or any other lien on the Property unless Mortgagee consents to a
merger in writing.

7.5 [Intentionally Omitted].

7.6 Applicable Law. The creation, perfection and enforcement of the lien of this
Mortgage shall be governed by the law of the Commonwealth of Pennsylvania.
Subject to the foregoing, in all other respects, this Mortgage shall be governed
by the internal laws of the State of New York applicable to contracts made and
to be performed entirely within such State, without regard to conflict of laws
principles except Title 14 of Article 5 of the New York General Obligations Law.

7.7 Successors in Interest. The terms, covenants and conditions of this Mortgage
shall be binding upon and inure to the benefit of the heirs, successors and
assigns of the parties. However, this Section 7.7 does not waive the provisions
of Section 6.1 above.

7.8 Interpretation.

(a) Whenever the context requires, all words used in the singular will be
construed to have been used in the plural, and vice versa, and each gender will
include any other gender. The captions of the sections of this Mortgage are for
convenience only and do not define or limit any terms or provisions. The word
“include(s)” means “include(s), without limitation,” and the word “including”
means “including, but not limited to.”

(b) The word “obligations” is used in its broadest and most comprehensive sense,
and includes all primary, secondary, direct, indirect, fixed and contingent
obligations. It further includes all principal, interest, prepayment charges,
late charges, loan fees and any other fees and charges accruing or assessed at
any time, as well as all obligations to perform acts or satisfy conditions.

(c) No listing of specific instances, items or matters in any way limits the
scope or generality of any language of this Mortgage. The Exhibits to this
Mortgage are hereby incorporated in this Mortgage.

7.9 [Intentionally Omitted].

7.10 Waiver of Statutory Rights. To the extent permitted by law, Mortgagor
hereby agrees that it shall not and will not apply for or avail itself of any
appraisement, valuation, stay, extension or exemption laws, or any so-called
“Moratorium Laws,” now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of this Mortgage, but hereby waives the
benefit of such laws. Mortgagor for itself and all who may claim through or
under it waives any and all right to have the property and estates comprising
the Property marshalled upon any foreclosure of the lien hereof and agrees that
any court having jurisdiction to foreclose such lien may order the Property sold
as an entirety. Mortgagor hereby waives any and all rights of redemption from
sale under any judgment of foreclosure of this Mortgage on behalf of Mortgagor
and on behalf of each and every person acquiring any interest in or title to the
Property of any nature whatsoever, subsequent to the date of this Mortgage. The
foregoing waiver of right of redemption is made pursuant to the provisions of
applicable law.

7.11 Severability. If any provision of this Mortgage should be held
unenforceable or void, that provision shall be deemed severable from the
remaining provisions and shall in no way affect the validity of this Mortgage
except that if such provision relates to the payment of any monetary sum, then
Mortgagee may, at its option, declare all Secured Obligations immediately due
and payable.

7.12 Notices. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing and
shall be deemed to have been properly given (a) if hand delivered, when
delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing (c) if by Federal
Express or other reliable overnight courier service, on the next Business Day
after delivered to such courier service or (d) if by telecopier on the day of
transmission so long as copy is sent on the same day by overnight courier as set
forth below:

          Mortgagor:   c/o Grubb & Ellis Healthcare REIT II, Inc.
    1551 North Tustin Avenue, Suite 300
    Santa Ana, California 92705
   
Attention:
  Danny Prosky

Telecopier No.: (714)       -     
Telephone No: (714) 667-0611



    with a copy to:

      Grubb & Ellis Healthcare REIT II Holdings, LP
c/o Grubb & Ellis Healthcare REIT II, Inc.
1551 North Tustin Avenue, Suite 300
Santa Ana, California 92705

Attention:
  Shannon K. S. Johnson

Telecopier No.: (866) 508-4769
Telephone No: (714) 975-2135
Email: Shannon.Johnson@Grubb-Ellis.com

with a copy to:

      Arnall Golden Gregory LLP
171 17th Street NW

Suite 2100
Atlanta, Georgia
Attention:
 
30363
David B. Lotz, Esq.

Telecopier No.: (404) 873-8168
Telephone No: (404) 873-8169
Email: david.lotz@agg.com

      Mortgagee:  
KeyBank National Association, as Agent
Mailcode WA-31-13-2313
1301 5th Avenue, 23rd Floor
Seattle, Washington 98101
Attention: Senior Manager, Healthcare Finance
Telecopier No.: (206) 343-6843
Facsimile: (206)       -     
With a copy to:  
Schiff Hardin LLP

233 South Wacker Drive

Suite 6600

Chicago, Illinois 60606

Attention: Sean T. Maloney

Telephone: (312) 258-5505

Facsimile: (312) 258-5700

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

Any notice or demand delivered to the person or entity named above to accept
notices and demands for Mortgagor shall constitute notice or demand duly
delivered to Mortgagor, even if delivery is refused.

7.13 Future Advances. This Mortgage is (a) and Open-End Mortgage under 42 Pa.
C.S.A. Section 8143 and (b) given to secure, among other things, indebtedness of
the Mortgagor under the Credit Agreement and shall secure not only presently
existing indebtedness and Secured Obligations of Borrower under the Credit
Agreement (and Mortgagor under the Subsidiary Guaranty) but also future
indebtedness of Borrower under the Credit Agreement (and Mortgagor under the
Subsidiary Guaranty), whether such indebtedness is obligatory or at the option
of Mortgagee, or otherwise, to the same extent as if such future indebtedness
was made on the date of the execution of this Mortgage, although there may be no
outstanding indebtedness of Mortgagor at the time of execution of this Mortgage.
The lien of this Mortgage shall be valid as to all Secured Obligations,
including future indebtedness of Mortgagor. The total amount of indebtedness
secured hereby may increase or decrease from time to time, but the total unpaid
principal balance of indebtedness secured hereby (including disbursements that
the Lenders may, but shall not be obligated to, make under this Mortgage, the
Loan Documents or any other document with respect thereto) at any one time
outstanding may be substantially less but shall not exceed Seventy-One Million
Five Hundred Thousand and No/100 Dollars ($71,500,000.00), plus interest
thereon, and any disbursements made for the enforcement of this Mortgage and the
other Loan Documents and any remedies hereunder, payment of taxes, special
assessments, utilities or insurance on the Property or any other Project and
interest on such disbursements and all disbursements by Mortgagee pursuant to
applicable law (all such indebtedness being hereinafter referred to as the
maximum amount secured hereby). This Mortgage shall be valid and have priority
to the extent of the maximum amount secured hereby over all subsequent liens and
encumbrances, including statutory liens, excepting solely taxes and assessments
levied on the Property given priority by law.

7.14 Mortgagee’s Lien for Service Charge and Expenses. At all times, regardless
of whether any Loan proceeds have been disbursed, this Mortgage secures (in
addition to any Loan proceeds disbursed from time to time) the payment of any
and all loan commissions, service charges, liquidated damages, expenses and
advances due to or incurred by Mortgagee not to exceed the maximum amount
secured hereby.

7.15 WAIVER OF TRIAL BY JURY. MORTGAGOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS MORTGAGE, THE NOTE, OR ANY
OF THE OTHER LOAN DOCUMENTS, THE LOAN OR ANY OTHER STATEMENTS OR ACTIONS OF
MORTGAGOR OR MORTGAGEE. MORTGAGOR ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN
THE SIGNING OF THIS MORTGAGE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS
WAIVER WITH SUCH LEGAL COUNSEL. MORTGAGOR FURTHER ACKNOWLEDGES THAT (i) IT HAS
READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (ii) THIS
WAIVER IS A MATERIAL INDUCEMENT FOR MORTGAGEE TO MAKE THE LOAN, ENTER INTO THIS
MORTGAGE AND EACH OF THE OTHER LOAN DOCUMENTS, AND (iii) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS AS IF FULLY INCORPORATED
THEREIN.

7.16 Inconsistencies. In the event of any inconsistency between this Mortgage
and the Credit Agreement, the terms hereof shall be controlling as necessary to
create, preserve and/or maintain a valid security interest upon the Property,
otherwise the provisions of the Credit Agreement shall be controlling.

7.17 UCC Financing Statements. Mortgagor hereby authorizes Mortgagee to file UCC
financing statements to perfect Mortgagee’s security interest in any part of the
Property. In addition, Mortgagor agrees to sign any and all other documents that
Mortgagee deems necessary in its sole discretion to perfect, protect, and
continue Mortgagee’s lien and security interest on the Property.

7.18 Certain Matters Relating to Notices Under 42 Pa. C.S.A. § 8143. All
communications provided for herein shall be in writing and shall be deemed to
have been given when delivered in accordance with the terms and provisions of
Section 7.12 hereof. Notwithstanding the foregoing, (a) all notices given to
Mortgagee by any person or entity (other than Mortgagor) pursuant to 42 Pa.
C.S.A. § 8143(d) shall be in writing and shall be sent exclusively by registered
or certified mail, return receipt requested, to Mortgagee and (b) all notices
given by Mortgagor to Mortgagee pursuant to 42 Pa. C.S.A. § 8143(c) shall be
given to Mortgagee in writing, by registered or certified mail, return receipt
requested, and must be signed by all parties necessary to bind Mortgagor in
accordance with all applicable documents of formation of Mortgagor and all
applicable laws.

1

In Witness Whereof, Mortgagor has executed this Mortgage as of the date first
above written.

Mortgagor:



    G&E HC REIT II Care Pavilion SNF, L.P.,



    a            Delaware limited partnership,

By: G&E HC REIT II Philadelphia SNF Portfolio General Partner, LLC,
A Delaware limited liability company, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory


             
STATE OF CALIFORNIA
  )
)  
SS:
COUNTY OF ORANGE
    )    


On June 23, 2011 before me, Rex Morishita Notary Public, personally appeared
Shannon K S Johnson, who proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that her executed the same in her authorized capacity, and that by her
signature on the instrument the person, or the entity upon behalf of which
person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ Rex Morishita (Seal)

My Commission Expires:
May 1, 2015

2